Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162246(67)(68)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MICHAEL F. MOORE,                                                                                    Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                    SC: 162246                                          Justices

  v                                                                 COA: 349505
                                                                    Antrim CC: 13-006629-DO
  KATHLEEN R. GLYNN,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys Bonnie Rabin and Timothy James to appear and practice in this case under
  MCR 8.126(A) are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 16, 2020

                                                                               Clerk